
	
		III
		112th CONGRESS
		1st Session
		H. CON. RES. 1
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 25
			 (legislative day, January 5), 2011
			Received
		
		CONCURRENT RESOLUTION
		Regarding consent to assemble outside the
		  seat of government.
	
	
		That pursuant to clause 4, section 5,
			 article I of the Constitution, during the One Hundred Twelfth Congress the
			 Speaker of the House and the Majority Leader of the Senate or their respective
			 designees, acting jointly after consultation with the Minority Leader of the
			 House and the Minority Leader of the Senate, may notify the Members of the
			 House and the Senate, respectively, to assemble at a place outside the District
			 of Columbia if, in their opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives January 5, 2011.
			Karen L. Haas,
			Clerk
		
	
